NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RAYMOND ALLEN REDWINE,                          No.    17-15038

                Plaintiff-Appellant,            D.C. No. 3:15-cv-03109-TEH

 v.
                                                MEMORANDUM*
R. BRANCH, M.D., Physician and Surgeon,
C.T.F. North Medical,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Thelton E. Henderson, District Judge, Presiding

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Raymond Allen Redwine, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Cir. 2004), and we affirm.

      The district court properly granted summary judgment because Redwine

failed to raise a genuine dispute of material fact as to whether defendant knew of

and disregarded an excessive risk to Redwine’s serious medical needs. See id. at

1057-58 (a prison official acts with deliberate indifference only if he or she knows

of and disregards an excessive risk to the prisoner’s health; a mere difference in

medical opinion is insufficient to establish deliberate indifference; a plaintiff “must

show that the chosen course of treatment was medically unacceptable under the

circumstances” (citation and internal quotation marks omitted)); see also Roberts v.

Spalding, 783 F.2d 867, 870 (9th Cir. 1986) (a prisoner has no constitutional right

to outside medical care to supplement the medical care provided by the prison).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                    17-15038